Title: Abigail Adams to Thomas Boylston Adams, 14 February 1801
From: Adams, Abigail
To: Adams, Thomas Boylston


				
					Dear Thomas
					Baltimore Feb’ry 14 1801
				
				I wrote to you last Evening requesting You to meet me at the susquahanah; but I did not reflect that it was two days Journey. this Evening Leiut Parker has arrived and has tenderd me his services; Mr Evans furnishes me with a carriage to Philadelphia provided we can cross the River if I cannot get over, I must depend upon the chapter of chances— if I can get over I expect to be in on twesday. Supposing You have engaged me Rooms at mrs Staales I shall drive there.
				No President Elect yet—and yet there are two Presidents Elect— they balloted twice yesterday, but no Man was changed. they met Meet at Eleven to day, and play the same Game again I suppose. the Castles can not be stormed nor the Kings taken, tho they have met with check & mates oh what a lesson upon Elective chief Majestrates! it is Said one Member was so apprehensive that the feds would go in the night, carrying members enough from ten states to vote in a President, that he got ten armed Men & Watchd all night in the Capitol—this is no joke. I could name the Member; but he must have had a head of Clay, or he could not have been so stupid. no body can suppose, as Harper Said, that I mean one of that honorable Body— yet they were men in that house; I began this Letter to inform You that You need, not Sit out to meet me; as Leiut Parker will bear me company— I will pay your postage when I arrive yours &c
				
					A A
				
			 